An officer approached the defendant and another person walking on the street. The defendant had a sack. He and his companion entered an automobile. The officer called to them to stop. They would not. The officer chased the car in which they were riding, for several blocks. During the chase the defendant threw the sack from the automobile. Afterward the defendant and his companion left the car and fled. They were overtaken and arrested. The sack which the defendant threw out of the car was recovered. It contained original lottery tickets There was evidence that the "numbers game" was in operation in Fulton County at the time of the arrest. The defendant in his statement contended that the car and the sack belonged to his companion, and that *Page 836 
he (defendant) had no connection with it. The evidence, including the possession of the tickets at the time, the flight of the defendant, and other circumstances, was sufficient to warrant his conviction. The court did not err in overruling the certiorari.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
                       DECIDED SEPTEMBER 8, 1943.